DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 07/06/2021.
The Examiner acknowledges the preliminary amendment filed on 07/15/2021 in which amendments to the specification were submitted. 
Claims 1-12 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 07/06/2021 are noted. 

Claim Rejections - 35 USC § 112  4th paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 7 to 12 depends from “the method of Claim 14”. However, Claim 14 is not a claim recited among the listing of claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 706.02(l)(1) and § 706.02(l)(2).  

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0188965 A1 to Brown in view of U.S. Patent Application Publication 2009/0197664 A1 to Schultz. 

Regarding Claim 1, Brown discloses a method comprising: 
for a play of a keno game: 
displaying, via a display device, a plurality of keno cards each comprising a plurality of spots (figs. 2A-2C displays a plurality of keno cards; ¶¶ 20-21, 48 depicts the gaming system displays, via a display device, a plurality of keno boards and associates each of the keno boards with a respective set of keno numbers, as indicated by block 102.  For example, in one example embodiment, for the play of the game, the gaming system displays three keno boards each including a plurality of keno spots.  In this example, each of the keno boards includes eighty keno spots),
displaying, via the display device, for each of the plurality of keno cards, an indication of a plurality of player spots selected from the plurality of spots of that keno card (figs. 2A-2B, ¶¶ 21-22, 44 discloses the gaming system receives, from the player via an input device, a selection of the one or more keno numbers of the set of keno numbers to include in the player keno number set or an indication that the player desires the gaming system to select the one or more keno numbers of the set of keno numbers to include in the player keno number set; ¶¶ 55 discloses in FIG. 2B, upon receiving the actuation of the Quick Pick button 296, the gaming system randomly selects the keno numbers 11, 23, 25, 28, 43, 53, 55, 57, 64, and 68 to include in the player keno number set.  In this example embodiment, the gaming system displays a hatch pattern each of the keno number positions corresponding to the keno numbers of the player keno number set for clarity), 
displaying, via the display device, of a plurality of randomly drawn spot indicators that each indicate one of the spots on each of the keno cards (figs. 2C-2D and ¶¶ 57 discloses  the gaming system selects a keno board (e.g., the first keno board 200) and begins sequentially selecting the twenty keno numbers to include in the gaming system keno number set associated with the first keno board 200.  In this example embodiment, the gaming system identifies the selected keno board by displaying the selected keno board as the center keno board of the three keno boards and enlarging the selected board relative to the other two keno boards), 
…, displaying, via the display device, of an extra spot indicator on one of the plurality of spots the plurality of keno cards, …(figs. 2C-2H, ¶¶ 46, 56 discloses when play of the keno game is initiated (e.g., after a start button is actuated by the player), the gaming system randomly assigns and displays bonus icons to three of the keno spots of each of the keno boards.  The gaming system also randomly adds a plurality of bonus icons to each of the keno boards 200, 210, and 220.  In this example embodiment, the gaming system selects three keno numbers, adds the three selected keno numbers to a bonus spot keno number set associated with the keno board, and adds three bonus icons to the corresponding keno number positions of each of the keno boards 200, 210, and 220.  For example, with respect to the first keno board 200, the gaming system selects the keno numbers 24, 46, and 58, adds the keno numbers 24, 46, and 58 to a bonus spot keno number set associated with the first keno board 200, and displays bonus icons at the corresponding keno number positions "24," "46," and "58."), and responsive to each sequential occurrence of a plurality of actuator events, sequentially indicating an extra spot of one of the plurality of the keno cards (figs. 2C-2D depicts three “B” icons on each card; ¶¶ 56 discloses the gaming system selects three keno numbers, adds the three selected keno numbers to a bonus spot keno number set associated with the keno board, and adds three bonus icons to the corresponding keno number positions of each of the keno boards 200, 210, and 220.  For example, with respect to the first keno board 200, the gaming system selects the keno numbers 24, 46, and 58, adds the keno numbers 24, 46, and 58 to a bonus spot keno number set associated with the first keno board 200, and displays bonus icons at the corresponding keno number positions "24," "46," and "58." With respect to the second keno board 210, the gaming system selects the keno numbers 5, 49, and 52, adds the keno numbers 5, 49, and 52 to a bonus spot keno number set associated with the second keno board 210, and displays bonus icons at the corresponding keno number positions "5," "49," and "52") (here the bonus icon are selected sequentially), 
for each keno card, determining any awards associated with that keno card based on a quantity of the player spots of that keno card that match any of the randomly drawn spot indicators and based on any extra spots on that keno card that are indicated by the extra spot indicator regardless of whether any of those extra spots are player spots (¶¶ 46-47, 59 discloses the gaming system then determines and displays to the player any bonus awards to award (or provide) to the player for the keno board based on whether any of the keno numbers of the bonus draw(s) correspond to any of the bonus tiles.  The gaming system also determines and displays to the player any primary awards to award (or provide) to the player for the keno board based on the quantity of "Hits" that occur on the keno board), and 
displaying, via the display device, of any determined awards (¶¶ 47, 52, 59 discloses an award meter 282 that display any awards won for a play of the keno game (in credit form or currency form)). 

Although, Brown discloses the addition of bonus icons to three of the keno spots of each of the keno boards (¶¶ 46), it does not explicitly disclose “… responsive to a triggering event occurring in association with the play of the keno game.” In a related invention, with a bonus keno game feature, Schultz discloses a keno game that provides an additional opportunity to win by initiating a bonus round in response to a trigger event, the bonus round being a random selection of one or more numbers in addition to the numbers previously selected from the keno draw (¶¶ 6-9, 29-31 discloses initiate a bonus round in response to a trigger event, wherein the bonus round is a random selection of one or more numbers in addition to the keno draw; display the numbers selected from the bonus round; evaluate the numbers selected by the player against the numbers from the draw results and the bonus round; and issue a payout for any winning outcomes). 

Brown discloses a gaming system and method providing a keno game including bonus tiles. Schultz discloses a keno game having a bonus round.  The keno game provides a player with an additional opportunity to win, after the keno balls have been drawn.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the bonus triggering feature of Schultz with the gaming system of Brown to further add player excitement and garner player interest by providing the player with the opportunity to win more cash awards and to maintain player interest (paras. 3-4, Schultz). 

Regarding Claim 2: Brown in view of Schultz discloses the method of Claim 1, wherein the extra spot indicator is associated with one of: a predetermined quantity of extra spots and a randomly determined quantity of extra spots (Brown, ¶¶ 46 that the gaming system randomly assigns and displays bonus icons to three of the keno spots of each of the keno boards).  

Regarding Claim 3: Brown in view of Schultz discloses the method of Claim 2, further comprising displaying, by the display device, of a numerical quantity of extra spots before displaying, via the display device, of the extra spot indicator sequentially indicating the plurality of extra spots of the plurality of the keno cards (Brown, figs. 2C-2D depicts three “B” icons on each card; ¶¶ 56 discloses the gaming system selects three keno numbers, adds the three selected keno numbers to a bonus spot keno number set associated with the keno board, and adds three bonus icons to the corresponding keno number positions of each of the keno boards 200, 210, and 220.  For example, with respect to the first keno board 200, the gaming system selects the keno numbers 24, 46, and 58, adds the keno numbers 24, 46, and 58 to a bonus spot keno number set associated with the first keno board 200, and displays bonus icons at the corresponding keno number positions "24," "46," and "58.").  

Regarding Claim 4: Brown in view of Schultz discloses the method of Claim 1, wherein the extra spot indicator is a ball (Schultz, ¶¶ 31 discloses the bonus trigger event could be a wild ball depicted with a unique ball color, special text, or some other designation that distinguishes the "wild" ball from the other keno balls) and further comprising, responsive to the triggering event occurring in association with the play of the keno game, displaying, via the display device, of the ball sequentially indicating the plurality of extra spots on the plurality of the keno cards based on movement of a displayed activator (Schultz, ¶¶ 37 discloses When the bonus round is triggered and the additional numbers are selected, the additional numbers are marked with different indicia (e.g., color, shape, size of number (i.e., selected number is enlarged), animation, highlighting, or background color) as compared to marked spots (i.e., numbers) from the standard ball draw.  The different indicia distinguishes the "bonus" marked spots from the initial player selections; Brown, ¶¶ 56 discloses the gaming system selects three keno numbers, adds the three selected keno numbers to a bonus spot keno number set associated with the keno board, and adds three bonus icons to the corresponding keno number positions of each of the keno boards 200, 210, and 220.).  

Regarding Claim 5: Brown in view of Schultz discloses the method of Claim 1, further comprising, responsive to a physical item being received via a payment acceptor (Brown, figs. 5A, 5B “2128 bill acceptor; ¶¶ 0121), establishing a credit balance based on a monetary value associated with the received physical item (Brown, Credit Meter 286 fig. 2B; ¶¶ 52 discloses a credit meter 286 that displays the credit balance of the player (in credit form or currency form)), and responsive to a cashout input being received, initiating of any payout associated with the credit balance (Brown, figs. 5A, 5B, “cashout device 2134”; ¶¶ 0125 discloses when the EGM receives an actuation of the cashout device from a player and the player has a positive (i.e., greater-than-zero) credit balance, the EGM initiates a payout associated with the player's credit balance).  

Regarding Claim 6: Brown discloses a method comprising: 
for a play of a keno game: 
causing a display, via a display device, of a plurality of keno cards each comprising a plurality of spots (figs. 2A-2C displays a plurality of keno cards; ¶¶ 20-21, 48 depicts the gaming system displays, via a display device, a plurality of keno boards and associates each of the keno boards with a respective set of keno numbers, as indicated by block 102.  For example, in one example embodiment, for the play of the game, the gaming system displays three keno boards each including a plurality of keno spots.  In this example, each of the keno boards includes eighty keno spots), 
causing a display, via the display device, for each of the plurality of keno cards, an indication of player spots selected from the plurality of spots of that keno card (figs. 2A-2B, ¶¶ 21-22, 44 discloses the gaming system receives, from the player via an input device, a selection of the one or more keno numbers of the set of keno numbers to include in the player keno number set or an indication that the player desires the gaming system to select the one or more keno numbers of the set of keno numbers to include in the player keno number set; ¶¶ 55 discloses in FIG. 2B, upon receiving the actuation of the Quick Pick button 296, the gaming system randomly selects the keno numbers 11, 23, 25, 28, 43, 53, 55, 57, 64, and 68 to include in the player keno number set.  In this example embodiment, the gaming system displays a hatch pattern each of the keno number positions corresponding to the keno numbers of the player keno number set for clarity), 
causing a display, via the display device, of a plurality of randomly drawn spot indicators randomly selected by a processor and that each indicate one of the spots on each of the keno cards (figs. 2C-2D and ¶¶ 57 discloses  the gaming system selects a keno board (e.g., the first keno board 200) and begins sequentially selecting the twenty keno numbers to include in the gaming system keno number set associated with the first keno board 200.  In this example embodiment, the gaming system identifies the selected keno board by displaying the selected keno board as the center keno board of the three keno boards and enlarging the selected board relative to the other two keno boards), 
…, causing a display, via the display device, of an extra spot indicator indicating one extra spot of one of the keno cards, responsive to an activator event occurring, cause a movement of the extra spot indicator to an extra spot of one of the plurality of keno cards (figs. 2C-2H, ¶¶ 46, 56 discloses when play of the keno game is initiated (e.g., after a start button is actuated by the player), the gaming system randomly assigns and displays bonus icons to three of the keno spots of each of the keno boards.  The gaming system also randomly adds a plurality of bonus icons to each of the keno boards 200, 210, and 220.  In this example embodiment, the gaming system selects three keno numbers, adds the three selected keno numbers to a bonus spot keno number set associated with the keno board, and adds three bonus icons to the corresponding keno number positions of each of the keno boards 200, 210, and 220.  For example, with respect to the first keno board 200, the gaming system selects the keno numbers 24, 46, and 58, adds the keno numbers 24, 46, and 58 to a bonus spot keno number set associated with the first keno board 200, and displays bonus icons at the corresponding keno number positions "24," "46," and "58."), 
for each keno card, determining by the processor, any awards associated with that keno card based on a quantity of the player spots of that keno card that match any of the randomly drawn spot indicators and based on any extra spots on that keno card that are indicated by the extra spot indicator regardless of whether any of those extra spots are player spots (¶¶ 46-47, 59 discloses the gaming system then determines and displays to the player any bonus awards to award (or provide) to the player for the keno board based on whether any of the keno numbers of the bonus draw(s) correspond to any of the bonus tiles.  The gaming system also determines and displays to the player any primary awards to award (or provide) to the player for the keno board based on the quantity of "Hits" that occur on the keno board), and 
causing a display, via the display device, of any determined awards(¶¶ 47, 52, 59 discloses an award meter 282 that display any awards won for a play of the keno game (in credit form or currency form)).  


Although, Brown discloses the addition of bonus icons to three of the keno spots of each of the keno boards (¶¶ 46), it does not explicitly disclose that this is done responsive to a triggering event occurring in association with the play of the keno game. In a related invention, with a bonus keno game feature, Schultz discloses a keno game that provides an additional opportunity to win by initiating a bonus round in response to a trigger event, the bonus round being a random selection of one or more numbers in addition to the numbers previously selected from the keno draw (¶¶ 6-9, 29-31 discloses initiate a bonus round in response to a trigger event, wherein the bonus round is a random selection of one or more numbers in addition to the keno draw; display the numbers selected from the bonus round; evaluate the numbers selected by the player against the numbers from the draw results and the bonus round; and issue a payout for any winning outcomes). Brown discloses a gaming system and method providing a keno game including bonus tiles. Schultz discloses a keno game having a bonus round.  The keno game provides a player with an additional opportunity to win, after the keno balls have been drawn.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the bonus triggering feature of Schultz with the gaming system of Brown to further add player excitement and garner player interest by providing the player with the opportunity to win more cash awards and to maintain player interest (paras. 3-4, Schultz). 

Regarding Claim 7: Brown in view of Schultz discloses the method of Claim 14, which comprises, responsive to the triggering event occurring in association with the play of the keno game, causing a display, via the display device, of the extra spot indicator indicating one or more extra spots of each of the keno cards (Schultz, ¶¶ 6-9, 29-31 discloses initiate a bonus round in response to a trigger event, wherein the bonus round is a random selection of one or more numbers in addition to the keno draw; display the numbers selected from the bonus round).  

Regarding Claim 8: Brown in view of Schultz discloses the method of Claim 14, which comprises, responsive to the triggering event occurring in association with the play of the keno game, randomly determining, by the processor, which extra spots to indicate on the keno cards (Brown, figs. 2C-2D depicts the bonus tiles on the keno cards; Schultz, ¶¶ 6-9, 29-31 discloses initiate a bonus round in response to a trigger event, wherein the bonus round is a random selection of one or more numbers in addition to the keno draw; display the numbers selected from the bonus round).  

Regarding Claim 9: Brown in view of Schultz discloses the method of Claim 14, which includes causing the extra spot indicator to indicate a same one of the extra spots of each of the keno cards (Schultz, ¶¶ 6-9, 29-31 discloses initiate a bonus round in response to a trigger event; Brown discloses in ¶¶ 46 that the gaming system randomly assigns and displays bonus icons to three of the keno spots of each of the keno boards; figs. 2C depicts each keno card with three bonus tiles icons).  

Regarding Claim 10: Brown in view of Schultz discloses the method of Claim 14, wherein the extra spot indicator is a ball (Schultz, ¶¶ 31 discloses the bonus trigger event could be a wild ball depicted with a unique ball color, special text, or some other designation that distinguishes the "wild" ball from the other keno balls) and which includes, responsive to the triggering event occurring in association with the play of the keno game, causing a display, via the display device, of the ball sequentially indicated extra spots on a plurality of the keno cards (Schultz, ¶¶ 37 discloses When the bonus round is triggered and the additional numbers are selected, the additional numbers are marked with different indicia (e.g., color, shape, size of number (i.e., selected number is enlarged), animation, highlighting, or background color) as compared to marked spots (i.e., numbers) from the standard ball draw.  The different indicia distinguishes the "bonus" marked spots from the initial player selections; Brown, ¶¶ 56 discloses the gaming system selects three keno numbers, adds the three selected keno numbers to a bonus spot keno number set associated with the keno board, and adds three bonus icons to the corresponding keno number positions of each of the keno boards 200, 210, and 220.).  

Regarding Claim 11: Brown in view of Schultz discloses the method of Claim 14, wherein the extra spot indicator is associated with one of: a predetermined quantity of extra spots and a randomly determined quantity of extra spots (Brown, ¶¶ 46 that the gaming system randomly assigns and displays bonus icons to three of the keno spots of each of the keno boards).  

Regarding Claim 12: Brown in view of Schultz discloses the method of Claim 14, wherein the display device comprises part of a mobile device configured to communicate with the processor via a wireless network (Brown, ¶¶ 92, 102, 122, 170 discloses mobile devices that can be utilized in the gaming system over a wireless network).  


Conclusion
Claims 1-12 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715